DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application.
Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 5/01/2009 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,7-10,13-16,20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shuster et al(US 11,132,293).
Claim 1: Shuster disclose obtaining metadata for an image file in (col.1,lines 21-30; col.6,lines 56-67:Software applications are packaged into containers that include collections of objects and 
Claim 2: Shuster disclose obtained metadata for the image file comprises one or more of words from software code within the image file and a software code textual density measure in (col.6,lines 12-32;col.10,lines 26-34).
	Claim 3: Shuster disclose one machine learning technique employs at least one trained machine learning model that is trained using image files classified into at least one of the plurality of predefined classes in (col.6,lines 33-55).
Claim 7: Shuster disclose step of pre-processing the obtained metadata into a format employed by the at least one machine learning technique in (col.3,lines 30-66). 
Claim 8: Shuster disclose obtaining metadata for an image file in (col.1,lines 21-30; col.6,lines 56-67:Software applications are packaged into containers that include collections of objects and metadata. An image is binary file that includes all of the requirements for running a container as well as metadata. Images contain files such as packages, scripts, libraries etc. These files allow the image to be run as a standalone application in a container). Shuster disclose applying using at least one processing 
Claim 9: Shuster disclose obtained metadata for the image file comprises one or more of words from software code within the image file and a software code textual density measure in (col.6,lines 12-32;col.10,lines 26-34).
	Claim 10: Shuster disclose one machine learning technique employs at least one trained machine learning model that is trained using image files classified into at least one of the plurality of predefined classes in (col.6,lines 33-55).
Claim 13: Shuster disclose step of pre-processing the obtained metadata into a format employed by the at least one machine learning technique in (col.3,lines 30-66). 
Claim 14: Shuster disclose a memory and at least one processing device coupled to the memory in (col.4,lines 49-67: system 100 includes a non-transitory memory 102 and one or more hardware processors 104). Shuster disclose obtaining metadata for an image file in (col.1,lines 21-30; col.6,lines 56-67:Software applications are packaged into containers that include collections of objects and metadata. An image is binary file that includes all of the requirements for running a container as well as metadata. Images contain files such as packages, scripts, libraries etc. These files allow the image to be run as a standalone application in a container). Shuster disclose applying using at least one processing device , the obtained metadata to at least one machine learning technique to classify the image file into 
Claim 15: Shuster disclose obtained metadata for the image file comprises one or more of words from software code within the image file and a software code textual density measure in (col.6,lines 12-32;col.10,lines 26-34).
	Claim 16: Shuster disclose one machine learning technique employs at least one trained machine learning model that is trained using image files classified into at least one of the plurality of predefined classes in (col.6,lines 33-55).
Claim 20: Shuster disclose step of pre-processing the obtained metadata into a format employed by the at least one machine learning technique in (col.3,lines 30-66). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuster et al(US 11,132,293) in view of  Stolarz et al(US 11,165,813)
Claims 5,18: Shuster does not specifically disclose one machine learning technique employs a deep neural network. Stolarz disclose deep neural network in (col.53,lines 17-35). It would have been obvious to person of ordinary skill in the art at the time invention was made to employ a deep neural network as taught in Stolarz with system of Shuster since it can perform complex tasks that requires extensive feature engineering and offers better self-learning capabilities thus enhances accuracy of its predictions/outputs.
Claims 6,12,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuster et al(US 11,132,293) in view of Johns et al(US 11,108,809).
Claims 6,12,19: Shuster does not specifically disclose one machine learning technique employs a convolutional neural network to classify the image file into the at least one predefined class. Johns disclose this limitation in (col.2,lines 48-66). It would have been obvious to person of ordinary skill in the art at the time invention was made to employ convolutional neural network as taught in Johns with system of Shuster in order to automatically detect the important features without any human supervision thus providing ideal solution for image classification issues.
Allowable Subject Matter
Claims 4,11,17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
USPTO Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOSUK SONG/              Primary Examiner, Art Unit 2435